DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pin coupled with the detection point as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 3 recites that the first pin is coupled with the gate of the silicon controlled rectifier and the anode of the silicon controlled rectifier is coupled to the detection point, however Claim 2 recites that the first pin is coupled with the detection point. This would cause the gate of the silicon controlled rectifier to be coupled with the anode of the silicon controlled rectifier, thereby turning the silicon controlled rectifier on every positive half wave of the input voltage. This would thereby cause the tripping unit to open upon the first positive half wave of the input voltage, thereby rendering the GFCI inoperable. For the purposes of examination, the first pin (TRIG) will be interpreted to be coupled to the gate of the silicon controlled rectifier in both claims 2 and 3 as is shown in the drawing. Claim 4 is rejected based on its dependency on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al. U.S. Patent Application 2017/0184292 (hereinafter “Weeks”) and further in view of Cui et al. U.S. Patent Application 2017/0149235 (hereinafter “Cui”).
Regarding claim 1, Weeks teaches a ground fault circuit interrupter (i.e. protective device 10)(fig.11A), comprising: a controller (i.e. ground fault detector chip 18 and processor 110)(figs.11A and 11B), a tripping unit (i.e. solenoid K1A)(fig.11A) and a self-test detection unit (i.e. resistor R14)(fig.11B), wherein the tripping unit is connected with the self-test detection unit at a detection point (i.e. SCR Monitor)(figs.11A and 11B)(refer also to [0101]) and coupled with a load circuit (refer to feed-through hot 3, feed-through neutral 4, face hot 5, and face neutral 6); the self-test detection unit is coupled with the controller (implicit)(refer to resistor R14 and processor 110)(fig.11B), and configured to detect a signal at the detection point and output the signal to the controller (refer to [0101])(refer also to figs.11A and 11B); the controller is coupled with the self-test detection unit (implicit)(refer to resistor R14 and processor 110)(fig.11B), and configured to: in a self-test state, simulate a circuit fault, perform self-test, and determine whether the circuit fault could be detected (refer to [0098] and [0099]) and an alarm signal response to the circuit fault could be generated (refer to [0098] and [0099]), based on the signal (refer to [0098] and [0099]), however Weeks does not teach wherein the controller is a main control chip. However Cui teaches wherein the controller is a main control chip (refer to [0013], [0021], and [0022])(Cui discloses that multiple components can either be separate or all combined in one component/chip). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interrupter of Weeks to include the controller integrated as a single main control chip of Cui to provide the advantage of simplifying wiring and manufacture of the interrupter.
Regarding claim 2, Weeks and Cui teach the ground fault circuit interrupter according to claim 1, wherein the main control chip comprises a first pin (i.e. Weeks pin P04)(fig.11B) and a second pin (i.e. Weeks pin Pf1)(fig.11B), wherein the first pin is coupled with the detection point (implicit)(refer to Weeks [0101]), and the second pin is coupled with the self-test detection unit (implicit)(refer to Weeks [0101]).
Regarding claim 3, Weeks and Cui teach the ground fault circuit interrupter according to claim 2, further comprising a silicon controlled rectifier (i.e. Weeks SCR Q1)(fig.11A) coupled with the main control chip (implicit)(refer to Weeks ground fault detector chip 18)(fig.11A), wherein a gate of the silicon controlled rectifier is coupled with the first pin (implicit)(refer to Weeks [0101]), an anode of the silicon controlled rectifier is coupled with the detection point (implicit)(refer to Weeks [0101])(refer also to Weeks figs.11A and 11B), and a cathode of the silicon controlled rectifier is grounded (implicit)(refer to Weeks figs.11A and 11B).
Regarding claim 4, Weeks and Cui teach the ground fault circuit interrupter according to claim 3, further comprising a mutual inductance unit (i.e. Weeks differential transformer L1 and grounded neutral transformer L2)(fig.11A) which comprises a first mutual inductance coil (i.e. Weeks differential transformer L1)(fig.11A) and a second mutual inductance coil (i.e. Weeks grounded neutral transformer L2)(fig.11A), wherein the first mutual inductance coil is coupled with the main control chip (implicit) and configured to sense a residual current on the load circuit (implicit); the second mutual inductance coil is coupled with the main control chip (implicit); the main control chip comprises a third pin (i.e. Weeks vss)(fig.11B) and a fourth pin (i.e. Weeks Pf0)(fig.11B), and a connection line (i.e. Weeks W3)(fig.11A) between the third pin and the fourth pin passes through the first mutual inductance coil and the second mutual inductance coil (implicit); and when the third pin and the fourth pin are internally short, an induced current is generated on the second mutual inductance coil and transmitted to the main control chip (refer to Weeks [0099]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeks and Cui as applied to claim 1 above, and further in view of Baldwin et al. U.S. Patent Application 2007/0030608 (hereinafter “Baldwin”).
Regarding claim 5, Weeks and Cui teach the ground fault circuit interrupter according to claim 1, however they do not teach wherein the main control chip comprises a fifth pin coupled with a detection switch, and after the detection switch is triggered , the main control chip enters the self-test state. However Baldwin teaches wherein the main control chip comprises a fifth pin (i.e. pin 110)(fig.2) coupled with a detection switch (i.e. reset button 34)(fig.2), and after the detection switch is triggered , the main control chip enters the self-test state (refer to [0030]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interrupter of Weeks and Cui to include the fifth pin and detection switch of Baldwin to provide the advantage of ensuring the GFCI is working correctly each time the circuit is reset in order to ensure that the circuit is never without the protection of a functioning GFCI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839